

AMENDMENT NO. 1 TO
 
RV ACQUISITION INC.
 
2004 STOCK OPTION PLAN
 


 
WHEREAS, on December 28, 2006, pursuant to Article 6.6 of the RV Acquisition
Inc. 2004 Stock Option Plan (the "Plan"), the Board of Directors of RV
Acquisition Inc. (the “Corporation”) adopted a resolution to amend the Plan and
increase the number of shares of common stock of the Corporation subject to the
Plan.
 
Therefore, the Plan is hereby amended as follows:
 
1.  Amendment»
 
The Plan is hereby amended by deleting the number “606,061” where it appears in
Section 4 of the Plan and inserting the number “768,301” in lieu thereof.
 
2.  Ratification»
 
All other provisions of the Plan shall remain in full force and effect.
 